710 S.E.2d 26 (2011)
STATE
v.
Mitchell J. HARB, Jr.
No. 525P08-2.
Supreme Court of North Carolina.
June 15, 2011.
Mitchell J. Harb, Jr., Yanceyville, for Harb, Mitchell Joseph (Jr.).
Catherine F. Jordan, Assistant Attorney General, for State of NC.
Garry W. Frank, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 14th of March 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."